ORDER.
In 1960, the Secretary terminated payments of Old-age and Child Benefit Insurance to Ulis Weaver, deceased husband of plaintiff-appellant, on the ground that he was not 65 years old when he initially applied for Social Security benefits in 1956. Subsequent administrative proceedings under the Social Security Act resulted in a final decision by the Secretary adverse to claimant. This decision was upheld by the United States District Court for the Eastern District of Kentucky as supported by substantial evidence.
Many witnesses testified on behalf of Ulis Weaver and in support of his contention that he was born in 1890. (Many of these witnesses also testified on behalf of the brother of the deceased claimant in the companion case of Weaver v. Gardner, Secretary, 6 Cir., 394 F.2d 110). The Secretary, however, relied in large part upon documentary evidence in support of his contrary finding that Ulis Weaver was born in 1905. Although the question of Ulis Weaver’s age is not entirely free of doubt, the Secretary’s findings are supported by substantial evidence on the record as a whole, and are therefore conclusive. 42 U.S.C. § 405(g). The Secretary’s further finding that Ulis Weaver was not without fault in causing the overpayments is likewise supported by substantial evidence on the record as a whole, and is conclusive on review. Accordingly,
It is ordered that the judgment of the District Court be and hereby is affirmed.